Knowlton, J.
The findings of the judge were well warranted by the evidence stated in the report.
It being established by the findings that the original grantors of the lots into which the tract was divided inserted language in all of the various deeds intended to create restrictions upon the land for the benefit of all the grantees as a part of a general scheme of improvement, the plaintiff can maintain his bill in equity to prevent a violation of the restrictions. Whitney v. Union Railway, 11 Gray, 359. Parker v. Nightingale, 6 Allen, 341. Jeffries v. Jeffries, 117 Mass. 184. Sanborn v. Rice, 129 Mass. 387. Payson v. Burnham, 141 Mass. 547. Nano v. Bigelow, 155 Mass. 341. Decree for the plaintiff.